ICJ_059_NuclearTests_NZL_FRA_1974-12-20_JUD_01_ME_07_EN.txt. 525

DISSENTING OPINION OF JUDGE SIR GARFIELD BARWICK

I have already expressed my reasons for being unable to join in the
Judgment of the Court in the case of Australia v. France. All those reasons
apply with equal force in this case and need not be repeated.

The analysis of the exchanges between New Zealand and France prior
to the lodgment of the Application results, in my opinion, in the emergence
of a dispute between them as to their respective legal rights. It is apparent
from the letter written on 19 February 1973 by the Ambassador of France
to the Prime Minister of New Zealand that France early recognized that
legal rights were involved in the matters which had been in discussion.
The reply of the Prime Minister, written on 9 March 1973, made it quite
clear in my opinion that New Zealand was asserting the existence of
rights under international law and that France’s acts in connection with
the detonation of nuclear devices at Mururoa infringed those rights of
New Zealand. As the letter of the Prime Minister of New Zealand to the
President of France, written on 4 May 1973, points out, France disputed
the existence of and the alleged breach of those rights. Thus in my opinion
there was a legal dispute between the Parties prior to the lodging of the
Application.

The various bases of claim made by the Applicant are subsumed under
five headings in the Application (see para. 28) and in the Applicant’s
Memorial (see para. 190). They are not expressly spelled out individually
in the pre-Application exchanges to the same extent but they are clearly
all embraced in the formulae there employed. The basis of claim enum-
erated in these paragraphs of the Application and Memorial are all
comprehended in the four bases of claim which are set out in my opinion
in the case of Australia v. France. Thus, what I have said there as to those
four bases of claim, is wholly applicable to the five bases of claim which
the Applicant has enumerated in these proceedings. I need not specially
differentiate between the four bases in the one case and the five bases of
claim in the other.

Perhaps the emphasis respectively placed upon the unlawfulness of
the testing of nuclear weapons and upon the infringement of sovereignty
by the fall-out in New Zealand resulting from the detonation of nuclear
devices, differs slightly in the two cases. This, in my opinion, does not
require any special treatment in these reasons as the difference is not of
any substantial importance.

The Applicant however, unlike Australia, did not seek an order of

72
526 NUCLEAR TESTS (DISS. OP. BARWICK)

injunction. Its only claim was for a declaration. Its claim is expressed
in its Application as follows:

“ Accordingly, New Zealand asks the Court to adjudge and declare:
That the conduct by the French Government of nuclear tests in
the South Pacific region that give rise to radio-active fall-out consti-
tutes a violation of New Zealand’s rights under international law,
and that these rights will be violated by any further such tests.”

It is thus even more difficult in this case to support the view that the
Applicant’s request for a declaration was but as a reason or foundation
for an order of injunction or, as it is put, was merely a means to an end
and not an end in itself. Any suggestion that the claim must be regarded
as either a claim for a declaration or a claim for an injunction would be a
false dichotomy. In truth the claim could seek both, as in the case of
Australia but the claim of the Applicant does not.

In any case, as I pointed out in my opinion in the case of Australia v.
France, it is only by a fallacious identification of the purpose being
pursued by the initiation of the litigation with the substance of the
claim actually made in the proceedings, is it concluded in the Judgment
that the Applicant by its claim did not seek a declaration of right as a
means of resolving its dispute with France as to the unlawfulness of the
French nuclear activity at Mururoa and of its consequences.

Whatever may be said as to its motivation, the Application is in respect
of a dispute as to the legality of the Respondent’s actions in exploding
nuclear devices: so much is expressly conceded in the Judgment (see paras.
1 and 16). The Application in terms sought an adjudication upon questions
of legal right as the method of resolving that dispute. Such an adjudication
would result in res judicata binding both parties and, if the Applicant
were successful, forming the basis for further action either of a litigious
or diplomatic nature. A voluntary promise, even if binding, not to
exercise what the Respondent still maintained was its right cannot be the
equivalent or substitute for such an adjudication in these proceedings. It
cannot properly be said, in my opinion, that because France has volun-
tarily ‘‘assumed an obligation as to conduct, concerning the effective
cessation of nuclear tests, no further judicial action is required... that
any further finding would have no raison d’être” (para. 59) or that:

“|. since the Court now finds that a commitment in this respect has
been entered into by France, there is no occasion for a pronounce-
ment in respect of rights and obligations of the Parties concerning the
past—which in other circumstances the Court would be entitled and

73
527 NUCLEAR TESTS (DISS. OP. BARWICK)

even obliged to make—whatever the date by reference to which such
pronouncement might be made” (para. 54).

Such statements in the Judgment are in my opinion on their face erroneous
and indicative of a failure on the part of the Court to perform its judicial
duty of decision (Art. 38 of the Statute).

Of course, such a promise by France if accepted by the Applicant might
well result in a compromise of the litigation. Despite, and with due
respect to the assertion to the contrary in the Judgment (para. 57), it is,
in my opinion, with the compromise of the litigation rather than with the
settlement of the dispute between the Parties that the Court in this case
as in the case of Australia v. France has, erroneously as I think, concerned
itself.

The terms of the Applicant’s request seem wide enough to embrace
tests which had occurred before the Application was lodged. The claim
then proceeds that any further tests will violate French rights under inter-
national law. But this circumstance does not call in my opinion for any
different reasoning from that which I have used nor any qualifications of
the opinion I have expressed in the case of Australia v. France.

It should be mentioned however that throughout the pre-Application
exchanges, the Applicant expressly and consistently reserved its “right
to hold the French Government responsible for any damage or losses
incurred by New Zealand or the Pacific Islands for which New Zealand
has special responsibility or concern, as a result of the weapons tests”’,
which France intended to conduct. As consistently and as expressly,
France denied that the Applicant had any such right. The fact of this
reservation may be added to the other considerations to which I adverted
in my opinion in the case of Australia v. France, for concluding that the
Applicant is not debarred from seeking compensation from France for
the results of the atomic detonations at Mururoa. It could clearly have
done so in my opinion in these proceedings as to the results of the 1973
and 1974 series of tests, in the latter of which the Applicant has asserted
that the “‘fall-out levels recorded for the 1974 test series have been signi-
ficantly higher than those measured in 1972 and 1973”. Whether the
Applicant in its final submission could have sought compensation in
respect of these pre-Application detonations need not be decided but it is
to my mind clear that if a declaration of unlawfulness had been made the
Applicant would have been able to make it the basis for claims upon
France for compensation in respect of such explosions.

My comments made in the case of Australia v. France as to the use
sought to be made in the Judgment of the introduction and of a comment
made upon the communiqué of 8 June 1974 by the Applicant, apply
equally to this case. Such introduction and comment were in no sense
related to the question the Court has decided. Further, nothing in the
statement of the Prime Minister of New Zealand made on 1 November
1974 was directed to that question. Neither the observations of the

74
528 NUCLEAR TESTS (DISS. OP. BARWICK)

Applicant on the communiqué of 8 June 1974 nor the said statement of
the Prime Minister afford in my opinion any justification for not notifying
and hearing the Applicant upon the question the Court has now decided.

Here, as in the case of Australia v. France, the Court in my opinion
has failed in a basic respect to comply with the requirements of its judicial
process. It has decided a question of which the Applicant has had no
notice and by the use of material which the Applicant was unaware had
been introduced into evidence in the proceedings. The injustice of this
course is obvious. Further, unaided by analysis and argument which
undoubtedly could have contributed in my opinion to a right conclusion
of fact and a proper understanding of the substance of the Applicant's
claims, the Court has reached what in my opinion is an insupportable
conclusion. It has failed to decide the questions of jurisdiction and of
admissibility, isolated by its Order of 22 June 1973 in order that there
should be an early decision upon them.

As in the case of Australia v. France, 1 am unable to join in the Judg-
ment which follows from an unjust procedure and which produces a
result which I cannot accept as right and proper in the circumstances.

(Signed) G. E. BARWICK.

75
